Citation Nr: 0212317	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand and wrist, secondary to the service-connected 
residuals of an injury of the right hand and wrist.  

2.  Entitlement to service connection for a neck disability, 
secondary to the service-connected residuals of an injury of 
the right hand and wrist.  

(The issues of entitlement to a disability rating greater 
than 30 percent for service-connected residuals of an injury 
of the right hand and wrist and entitlement to a total rating 
based on individual unemployability will be addressed in a 
separate decision.)  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1962 to 
May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied a 
disability evaluation greater than 30 percent for the 
service-connected residuals of an injury of the right hand 
and wrist.  

After receiving notification of the May 1999 decision, the 
veteran perfected a timely appeal with respect to the denial 
of his increased rating claim.  In December 2000, the Board 
remanded this issue to the RO for further evidentiary 
development. 

While the veteran's case was pending at the RO, and 
specifically by an August 2001 rating action, the RO denied 
the issues of entitlement to service connection for a neck 
disability secondary to the service-connected residuals of an 
injury of the right hand and wrist, entitlement to service 
connection for arthritis of the right hand and wrist 
secondary to the service-connected residuals of an injury of 
the right hand and wrist, and entitlement to a total rating 
based on individual unemployability.  Following notification 
of the August 2001 decision, the veteran perfected a timely 
appeal with respect to the denial of these claims.  As such, 
these issues are currently before the Board for appellate 
consideration.  

With regard to the veteran's neck claim, the Board notes 
that, by a January 1966 rating action, the RO denied service 
connection for a neck disability on a direct basis.  Although 
in the following month the RO notified the veteran of this 
decision, the veteran did not initiate an appeal of the 
denial.  Consequently, the RO's January 1966 denial of 
service connection for a neck disability on a direct basis is 
final.          Significantly, during the current appeal, the 
veteran has asserted that he has a neck disability as a 
result of the service-connected residuals of an injury of his 
right hand and wrist, and, as such, the RO has adjudicated 
his present claim on a secondary basis.  As the current claim 
for service connection for a neck disability has been pursued 
by the veteran, and adjudicated by the RO, on a secondary 
basis (a basis which was not considered by the RO at the time 
of the previous decision in January 1966), the Board finds 
that the issue regarding his neck claim is correctly 
characterized as listed on the title page of this decision.  

The Board has determined that additional development on the 
issues of entitlement to a disability rating greater than 
30 percent for service-connected residuals of an injury of 
the right hand and wrist and entitlement to a total rating 
based on individual unemployability is necessary.  As such, 
the Board is undertaking evidentiary development with regard 
to these claims.  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing these claims.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Service connection is currently in effect for residuals 
of an injury to the right hand, wrist and Muscle Group VII.

3.  Arthritis of the right hand and wrist has not been shown 
to be causally related to the service-connected residuals of 
an injury of the right hand and wrist.  

4.  A diagnosis of a neck disability, or cervical spine 
disorder, has not been made.  

5.  The veteran's complaints of neck pain have not been shown 
to be causally related to the service-connected residuals of 
an injury of his right hand and wrist.  


CONCLUSIONS OF LAW

1.  Arthritis of the right hand and wrist is not proximately 
due to, or the result of, the service-connected residuals of 
an injury of the right hand and wrist.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).  

2.  A neck disability is not proximately due to, or the 
result of, the service-connected residuals of an injury of 
the right hand and wrist.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the May 2002 
statement of the case informed the veteran of the evidence 
needed to substantiate his secondary service connection 
claims.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran has undergone two 
pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

A.  Service Connection For Arthritis Of The Right Hand And 
Wrist On A Secondary Basis

1.  Factual Background

The service medical records indicate that, in July 1964, the 
veteran injured his right wrist when he jumped from an 
airplane and caught his right wrist in the static line.  He 
was carried with the static line wrapped around his wrist for 
some distance before he was discovered and the line was cut.  
He completed the jump uneventfully.  Between July 1964 and 
August 1964, he was hospitalized for treatment for a 
contusion of his right wrist and hand.  Hospitalization 
records indicate that the swelling in the veteran's right arm 
continued but that he had good function, sensation, and 
circulation; a black area on the dorsum of his right hand; 
gross swelling of his right hand; and no sign of breakdown of 
his skin.  The swelling of the veteran's right hand subsided 
slowly.  

Later in August 1964, a military physician noted that the 
swelling in the veteran's right hand was decreasing very 
slowly despite almost constant elevation and recent 
intermittent wrapping with an Ace bandage.  A gelo cast with 
covering of elastoplast and Ace bandage was applied to the 
veteran's right hand in an attempt to reduce his edema more 
rapidly.  The remainder of the veteran's right forearm and 
elbow had returned to normal.  

Two days later in August 1964, the veteran was admitted for 
hospitalization for right hand treatment.  During that 
hospitalization, he underwent debridement of an ulcer wound 
of the dorsal area of his right hand as well as a 
split-thickness skin graft from his right forearm.  Diagnoses 
of chronic and traumatic ulcer of the skin of the dorsum of 
the right hand as well as disruption of the extensor tendons 
to the middle and ring finger of the right hand secondary to 
the ulcer were made.  

In March 1965, the skin graft on the dorsum area of the 
veteran's right hand was found to be good.  He continued to 
have weakness of the extensor tendon to his long finger as 
well as adherence of the extensor tendon to the graft.  Three 
days later in March 1965, the veteran was found to have 
normal function of his hand.  

At the separation examination which was conducted 
approximately two-and-a-half weeks thereafter in March 1965, 
the veteran denied ever having experienced arthritis; 
rheumatism; or a bone, joint, or other deformity.  This 
evaluation demonstrated that the veteran's upper extremities 
were normal.  

The veteran was discharged from active military duty in May 
1965.  A VA examination conducted in December 1965 
demonstrated the presence of a well-healed and nontender scar 
on the veteran's right forearm from the donor site of the 
skin graft as well as a well-healed and nontender scar two 
inches in diameter on his right hand which was adherent to 
the underlying tissue and which caused limitation of palmar 
flexion of the wrist.  X-rays taken of the veteran's right 
wrist were negative.  The examiner diagnosed residuals of an 
injury to the right hand.  

Based on service and post-service medical evidence, the RO, 
by a January 1966 rating action, granted service connection 
for residuals of an injury to the right hand and wrist.  In 
addition, the RO assigned a 10 percent rating to this 
disability with consideration of the diagnostic codes 
relating to scars affecting limitation of function of the 
relevant part (Diagnostic Code 7805) and to limitation of 
motion of the wrist (Diagnostic Code 5215).  

At a December 1970 VA examination, the veteran complained of 
limitation of flexion of his right wrist with varying pain in 
his right forearm, upper arm, and shoulder.  This evaluation 
demonstrated limitation of motion and complaints of some 
tenderness on palpation over the lateral aspect of his right 
wrist.  X-rays taken of the veteran's right hand and right 
wrist were normal.  The examiner diagnosed residuals of an 
injury to the right hand and wrist.  

Thereafter, in July 1985, the veteran sought VA treatment for 
complaints of numbness in the ulnar aspect of his right hand.  
A physical examination demonstrated slight decrease in 
sensation of the veteran's third finger, slight cramping in 
the hand upon grip testing, decreased range of motion, and 
tenderness.  An impression of tendonitis was given.  

At a September 1985 VA examination, the veteran continued to 
complain of constant right hand numbness, tingling 
sensations, and cramps.  A physical examination demonstrated 
no atrophy of his right hand; good radial pulse; and 
essentially normal range of motion of the right wrist.  
X-rays taken of the veteran's right hand and wrist showed 
minimal degenerative changes at the intercarpal joints and no 
evidence of acute fracture or dislocation.  The examiner 
diagnosed a scar on the dorsal area of the veteran's right 
hand with adherent skin graft as well as minimal degenerative 
arthritis of the right wrist.  

At a September 1988 VA examination, the veteran was found to 
have slight limitation of motion of his right wrist.  The 
examiner diagnosed status post soft tissue injury of the 
dorsum area of the right hand with debridement and split skin 
graft.  

In March 1997, the veteran underwent surgery for a right 
carpal tunnel release and for a right cubital tunnel release.  
Approximately one-and-a-half weeks later in April 1997, the 
veteran underwent a VA muscles examination, at which time he 
complained of continued problems with his right hand and 
wrist, including pain and loss of motion.  A physical 
examination demonstrated a sensitive and tender 7 centimeter 
surgical scar at the flexor surface of the right hand, an 
adhesion at the proximal end of the scar, evidence of 
scarring to the flexor tendons of the middle and ring fingers 
of the right hand, numbness to the medial nerve area, 
10 degrees of flexion of the right wrist, and 30 degrees of 
extension of the right wrist.  The examiner explained that he 
was unable to evaluate any tissue loss or any muscle 
penetration after 32 years post-injury and noted that the 
veteran's left hand was much stronger than his right hand.  
X-rays taken of the veteran's right wrist and hand showed no 
evidence of an acute fracture or dislocation; marginal 
erosions at the second, third, and fifth proximal phalanges 
at the metacarpal phalangeal joint; and the possibility of 
soft tissue swelling in these regions.  

The examiner diagnosed post-injury and post-operative right 
hand disability showing loss of range of motion of the right 
hand and wrist, multiple scars, flexor deformity of the ring 
and middle finger of the right hand, and numbness of the 
medial nerve distribution of the right hand.  In addition, 
the examiner expressed his opinion that the veteran had 
extensive muscle and tendon injury to the extensor muscles of 
the right wrist and arm which produced loss of range of 
motion, that he had scarring that required skin graft and 
carpal tunnel release, and that despite these procedures he 
continued to have residual constant pain.  

Based on this additional evidence, the RO, by a May 1997 
rating action, granted an increased evaluation of 30 percent 
for the service-connected residuals of a right (minor) hand 
and wrist injury.  In awarding this increased disability 
rating, the RO considered the provisions of Diagnostic 
Code 5307 (which evaluates impairment to Muscle Group VII) 
and Diagnostic Code 5214 (which rates impairment resulting 
from ankylosis of the wrist).  

The veteran's service-connected right hand and wrist 
disability remains evaluated as 30 percent disabling.  
According to additional post-service medical records received 
after the May 1997 rating action, between August and October 
1985, the veteran continued to complain of right hand and 
wrist pain.  X-rays taken of his right hand in August 1985 
were normal.  In October 1996, the veteran complained of 
right arm pain radiating to his shoulder as well as decreased 
gripping ability.  

At a March 1999 VA muscles examination, the veteran 
complained of pain in his right upper extremity.  The 
examiner noted that the veteran has 10 percent additional 
functional impairment during flare-ups.  A physical 
examination demonstrated no atrophy; bony deformity of the 
right wrist; surgical scars and skin graft of the right wrist 
(on the dorsal and ventral aspects); limitation of strength 
testing due to complaints of pain; 4/5 effort with the right 
triceps, biceps, and deltoid; 3 to 4 out of 5 effort with 
wrist extensors and flexors and hand intrinsics; complaint of 
decreased pinprick in both the median and ulnar distributions 
; 2+ reflexes at the biceps and triceps; complaints of pain 
for brachioradialis reflex; normal coordination; and slow 
alternating movements on the right.  

The examiner explained that, although the veteran reported a 
decreased sensation within the median and ulnar nerve 
distribution, he did not have significant atrophy indicating 
a significant amount of motor impairment to his right upper 
extremity.  The examiner diagnosed trauma to the right upper 
extremity with injury to the right median and ulnar nerves.  

At an April 1999 VA peripheral nerves examination, the 
veteran continued to complain of chronic weakness and 
continuous coldness and numbness in his right forearm, wrist, 
and hand.  The evaluation demonstrated tissue loss (skin from 
the dorsum area of the right hand), a donor site scar from 
the flexor surface of the right forearm, a horizontal scar 
with pigmentation on the dorsum area of the right wrist which 
did not seem to be attached to any underlying structures and 
did not limit the motion of the veteran's wrist, no bone or 
joint disruption, limited muscle strength, loss of muscle 
function (the inability to move the joint through the normal 
range of sufficient comfort, endurance, and strength), and 
poor grasping ability of the right hand.  The examiner noted 
that the veteran's fingers lacked 2.5 centimeters touching 
the medial and transverse fold and that the fingertips 
touched the tip of the thumb in all but the fifth finger.  
The examiner diagnosed an injury to the extensor tendons of 
the right hand with limitation of motion and function due to 
pain.  

In August 2001, the veteran underwent a VA hand, thumb, and 
fingers examination, at which time he complained of constant 
pain but denied having any flare-ups.  A physical examination 
of the veteran's right hand and wrist demonstrated a 
semi-circular scar six centimeters in diameter (which had 
been skin grafted) over the dorsum area of his right hand; 
poor grip in the right hand which was poorly adapted for 
grasping, pushing, pulling, twisting, probing, writing, 
touching, and expression; soft tissue prominence (one by two 
centimeters) on the dorsum of the right wrist; an area of 
donor site just above the right wrist on the volar surface of 
the forearm; dorsiflexion to 60 degrees; palmar flexion to 
54 degrees; radial deviation to 14 degrees; and ulnar 
deviation to 29 degrees.  The examiner noted that the 
veteran's thumb and fingers lacked one centimeter of touching 
on his right hand and that his fingers lacked two-and-a-half 
centimeters touching the median transfers from the fold to 
the palm.  

X-rays taken of the veteran's right hand showed no fracture 
or dislocation, marginal erosions at the carpal metacarpal 
joints 2-5 which were nonspecific findings; no osteopenia; 
and no erosion in the carpal bones.  The examiner diagnosed 
degenerative joint disease of the right wrist confirmed by 
x-ray and following trauma (37 years remote).  

In February 2002, the veteran underwent a VA joints 
examination, at which time he complained of pain in his right 
hand, wrist, arm, and shoulder.  A physical examination of 
the veteran's right hand demonstrated decreased gripping 
ability, the inability to flex fingers, and a small and 
well-healed scar on the dorsum aspect.  The examiner also 
noted that the veteran had normal range of motion of his 
right elbow and shoulder, some decreased range of motion of 
his right wrist, and decreased thenar and hypothenar muscles 
in the first digits of both hands.  The examiner diagnosed a 
traumatic injury to the third and fourth extensor tendons of 
the right hand as well as neuropathy of both hands with 
thenar and hypothenar muscle atrophy which was probably 
secondary to diabetes.  In addition, the examiner explained 
that the veteran had approximately 50 percent loss of hand 
grip, which did not correlate with the objective findings on 
examination.  

The VA general medical examination which was conducted on the 
same day in February 2002 demonstrated poor strength of the 
veteran's right hand and wrist as well as discomfort 
associated with motion.  The examiner noted that the veteran 
wore a brace.  

2.  Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may also be granted for a disease, which was 
diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2001).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. at 439, 448 (1995).  

The Board acknowledges that, throughout the current appeal, 
the veteran has asserted that he has arthritis of his right 
hand and wrist as a result of the service-connected residuals 
of an injury of his right hand and wrist.  In this regard, 
the Board acknowledges that x-rays taken of the veteran's 
right hand and wrist at the September 1985 VA examination 
showed minimal degenerative changes at the intercarpal joints 
and that the examiner diagnosed minimal degenerative 
arthritis of the right wrist.  

Significantly, however, x-rays taken of his right hand just 
one month earlier in August 1985 were normal.  Further, x-ray 
study undertaken of the veteran's right wrist and hand at the 
April 1997 VA muscles examination simply showed marginal 
erosions at the second, third, and fifth proximal phalanges 
at the metacarpal phalangeal joint as well as the possibility 
of soft tissue swelling in these regions but did not 
specifically indicate the presence of degenerative changes in 
this joint.  Also, the examiner who conducted the April 1997 
VA muscles examination did not provide a diagnosis of 
degenerative arthritis of the veteran's right hand and wrist.  
Although the examiner who conducted the August 2001 VA hand, 
thumb, and fingers examination diagnosed degenerative joint 
disease of the right wrist confirmed by x-ray and following 
trauma (37 years remote), the radiographic reports taken of 
the veteran's right hand at that evaluation simply showed 
marginal erosions at the carpal metacarpal joints 2-5 which 
were nonspecific findings.  

Based on the essentially negative radiographic findings, the 
Board concludes that the veteran does not have degenerative 
arthritis of his right hand and wrist.  Significantly, 
however, even if the Board were to assume that the veteran 
has degenerative arthritis of this extremity, the claims 
folder contains no competent evidence associating such a 
disorder with the service-connected residuals of an injury to 
his minor right hand and wrist.  The examiner who conducted 
the VA hand, thumb, and fingers examination in August 2001 
diagnosed degenerative joint disease of the right wrist after 
a remote (37 year) trauma.  However, this examiner did not 
specifically relate any degenerative arthritis of the 
veteran's right hand and wrist to the service-connected 
residuals of an injury to his minor right hand and wrist.  

As the claims folder contains no competent evidence 
specifically associating any degenerative arthritis that the 
veteran may have in his right hand and wrist to his 
service-connected disability of this extremity, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for arthritis of the right hand and wrist, 
secondary to the service-connected residuals of an injury of 
the right hand and wrist.  This secondary service connection 
claim must, therefore, be denied.  

B.  Service Connection For A Neck Disability On A Secondary 
Basis

1.  Factual Background

According to the service medical records, in November 1964, 
the veteran sought treatment for complaints of grating and 
popping sensations in the right side of his neck for the past 
two years.  Although the veteran denied any injuries to his 
neck, he did report having had his right arm caught in a 
static line outside an aircraft.  The examiner noted that 
grating and popping sensations were felt and heard over the 
veteran's right sterno-clavicular joint and his right 
trapezoid region but deferred providing a relevant 
impression.  X-rays taken of the veteran's cervical spine on 
the following day in November 1964 showed no bony pathology.  

In March 1965, the veteran complained of aching pain in the 
root of his neck on the right side and along the upper 
trapezoid muscle.  No abnormality was found.  The examiner 
diagnosed muscle strain.  

At the separation examination conducted three weeks later in 
March 1965, the veteran denied ever having experienced 
arthritis or rheumatism; a bone, joint, or other deformity; 
or a painful or "trick" shoulder.  This evaluation 
demonstrated that the veteran's spine was normal.  

At the December 1965 VA examination, the veteran complained 
of a popping sensation and pain in his neck.  A physical 
examination of the veteran's cervical spine demonstrated 
normal range of motion and no evidence of spasm or 
tenderness.  The veteran was found to have no weakness, 
wasting, or atrophy of his upper extremities.  X-rays taken 
of the veteran's cervical spine were negative.  The examiner 
did not diagnose a neck disability.  

At an April 1999 VA peripheral nerves examination, the 
veteran complained of significant pain in the right side of 
his neck which radiated down to his right wrist.  No neck, or 
cervical spine, pathology was noted on examination.  The 
examiner did not diagnose a neck, or cervical spine, 
disability.  

A December 2000 VA outpatient treatment record notes that the 
veteran's medical history includes osteoarthritis of his 
shoulder not otherwise specified.  At the VA general medical 
examination subsequently conducted in February 2002, the 
veteran made no complaints regarding his neck.  The physical 
examination demonstrated that the veteran had no adenopathy 
or masses in his neck.  The examiner did not diagnose a neck, 
or cervical spine, disability.  

2.  Analysis

As noted in the previous portion of this decision, service 
connection may be established for disability resulting from 
injury or disease incurred in service or for a preexisting 
injury or disease that was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may also be granted for a disease, which was 
diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2001).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. at 439, 448 (1995).  

The Board acknowledges the veteran's complaints of neck pain 
as well as his assertions that he has a neck disability 
associated with the service-connected residuals of an injury 
of his right hand and wrist.  Significantly, however, the 
medical evidence of record has not provided a diagnosis of a 
neck, or cervical spine, disability.  Further, the medical 
records included in the veteran's claims folder have not 
provided evidence of an association between the veteran's 
complaints of neck pain and the service-connected residuals 
of an injury to his right hand and wrist.  

As the claims folder contains no competent evidence of a 
diagnosis of a neck, or cervical spine, disability or of an 
association between the veteran's complaints of neck pain and 
the service-connected residuals of an injury of his right 
hand and wrist, the Board must conclude that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for a neck disability 
secondary to the service-connected residuals of an injury of 
his right hand and wrist.  This secondary service connection 
claim must, therefore, be denied.  



ORDER

Service connection for arthritis of the right hand and wrist, 
secondary to the service-connected residuals of an injury of 
the right hand and wrist, is denied.  

Service connection for a neck disability, secondary to the 
service-connected residuals of an injury of the right hand 
and wrist, is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

